Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00737-CV

                              IN RE COIL TUBING SOLUTIONS, LLC
                                     and Jose Daniel Quintanilla

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 9, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 20, 2015, relators Coil Tubing Solutions, LLC and Jose Daniel Quintanilla

filed a petition for writ of mandamus and motion for temporary relief pending a ruling on the

mandamus petition. The court has considered the petition for writ of mandamus and is of the

opinion that relators are not entitled to mandamus relief. Accordingly, the petition for writ of

mandamus and motion for temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. DC-14-341, styled Sylvia Lazo and San Juan Laso v. Coil Tubing Solutions,
LLC and Jose Daniel Quintanilla, pending in the 229th Judicial District Court, Duval County, Texas, the Honorable
Ana Lisa Garza presiding.